UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:0-15375 RADA ELECTRONIC INDUSTRIES LTD. (Exact name of Registrant as specified in its charter and translation of Registrant's name Into English) Israel (Jurisdiction of incorporation or organization) 7 Giborei Israel Street, Netanya 4250407, Israel (Address of principal executive offices) Shiri Lazarovich, CFO, +(phone), + (fax) 7 Giborei Israel Street, Netanya 4250407, Israel (Name, telephone, facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.015 Par Value NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.015 per share…8,918,647 (As of December 31, 2013) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x INTRODUCTION We are an Israel based defense electronics contractor.We specialize in the development, manufacture and sale of airborne data recording and management systems (such as digital video and data recorders, ground debriefing stations, head-up display cameras), inertial navigation systems for air and land applications, avionics solutions (such as aircraft upgrades, avionics for unmanned aircraft vehicles, or UAVs, store management systems and interface computers) and tactical land radars for force and border protection applications (active protection systems for armored fighting vehicles, hostile fire detection, and perimeter surveillance). Our shares are traded on the NASDAQ Capital Market under the symbol "RADA".As used in this annual report, the terms "we," "us" and "our" mean RADA Electronic Industries Ltd. and its subsidiaries, unless otherwise indicated. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to "dollars" or "$" are to U.S. dollars and all references in this annual report to "NIS" are to New Israeli Shekels. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any previous filing with the Securities and Exchange Commission, or the SEC, you may read the document itself for a complete recitation of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms "anticipate," "believe," "do not believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 4 – "Information on the Company" and Item 5 – "Operating and Financial Review and Prospects."Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3D. "Key Information - Risk Factors." i TABLE OF CONTENTS Page No. PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 2 C. Reasons for the Offer and Use of Proceeds 2 D. Risk Factors 2 ITEM 4. INFORMATION ON THE COMPANY 12 A. History and Development of the Company 12 B. Business Overview 12 C. Organizational Structure 20 D. Property, Plants and Equipment 21 ITEM 4A. UNRESOLVED STAFF COMMENTS 21 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 21 A. Operating Results 21 B. Liquidity and Capital Resources 28 C. Research and Development, Patents and Licenses 30 D. Trend Information 31 E. Off-Balance Sheet Arrangements 31 F. Tabular Disclosure of Contractual Obligations 31 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 32 A. Directors and Senior Management 32 B. Compensation 34 C. Board Practices 34 D. Employees 44 E. Share Ownership 45 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 46 A. Major Shareholders 46 B. Related Party Transactions 47 C. Interests of Experts and Counsel 48 ITEM 8. FINANCIAL INFORMATION 48 A. Consolidated Statements and Other Financial Information 48 B. Significant Changes 49 ITEM 9. THE OFFER AND LISTING 49 A. Offer and Listing Details 49 B. Plan of Distribution 49 C. Markets 50 D. Selling Shareholders 50 E. Dilution 50 F. Expense of the Issue 50 ITEM 10. ADDITIONAL INFORMATION 50 A. Share Capital 50 B. Memorandum and Articles of Association 50 C. Material Contracts 53 D. Exchange Controls 53 E. Taxation 53 F. Dividend and Paying Agents 66 G. Statement by Experts 66 H. Documents on Display 66 I. Subsidiary Information 66 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 61 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 61 ii PART II 61 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 61 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 61 ITEM 15. CONTROLS AND PROCEDURES 62 ITEM 16. RESERVED. 63 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 63 ITEM 16B. CODE OF ETHICS 63 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 63 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 64 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 64 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 64 ITEM 16G. CORPORATE GOVERNANCE 64 ITEM 16H. MINE SAFETY DISCLOSURE 65 PART III 66 ITEM 17. FINANCIAL STATEMENTS 66 ITEM 18. FINANCIAL STATEMENTS 66 ITEM 19. EXHIBITS 66 iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data We derived the following consolidated statements of operations data for the years ended December 31, 2011, 2012 and 2013 and the consolidated balance sheet data as of December 31, 2012 and 2013 from our audited consolidated financial statements included elsewhere in this annual report.We derived the consolidated statements of operations data for the years ended December 31, 2009 and 2010, and the consolidated balance sheet data as of December 31, 2009, 2010 and 2011 from our audited consolidated financial statements that are not included in this annual report. Year Ended December 31, (U.S. dollars in thousands, except per share data) Revenues $ Cost of revenues Gross profit Research and development, net Marketing and selling General and administrative Operating income (loss) Financial expense, net Net Income (loss) $ $ $ ) $ ) ) Net (income) loss attributable to non-controlling interest ) ) (7 ) 4 8 Net income (loss) attributable to RADA Electronic Industries' shareholders $ $ $ ) $ ) ) Basic and diluted net income (loss) per Ordinary share attributable for RADA Electronic Industries' shareholders $ $ $ ) $ ) $ ) Weighted average number of shares used to compute basic and diluted net income (loss) per share As of December 31, (U.S. dollars in thousands) BALANCE SHEET DATA: Working capital (deficiency) $ ) Total assets Short-term credits and current maturities of long-term loans Convertible note - short term - Long-term debt, net of current maturities - - Convertible note - long term - Shareholders' equity B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty.You should carefully consider the risks and uncertainties described below before investing in our ordinary shares.Our business, prospects, financial condition and results of operations could be adversely affected due to any of the following risks.In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business and Our Industry We have a history of operating losses and may not be able to sustain profitability in the future.To the extent that we continue to incur operating losses, we may not have sufficient working capital to fund our operations in the future. We incurred operating losses in each of the lastthree years and may not be able to achieve or sustain profitable operations in the future or generate positive cash flows from operations.As of December 31, 2013, our accumulated deficit was $68.2 million.To the extent that we incur operating losses in the future or are unable to generate free cash flows from our business, we may not have sufficient working capital to fund our operations and will be required to obtain additional financing.Such financing may not be available, or, if available, may not be on terms satisfactory to us.If adequate funds are not available to us, our business, and results of operations and financial condition will be adversely affected. We will need to raise additional capital in the future, which may not be available to us; We have entered intoa standstill agreement with our controlling shareholder and other shareholders after not repaying fully and timely the interest and principal due on loansprovided to us. As a consequence of our need to invest in research and development, we incurred significant bank debt and sold equity and debt securities in private placements to fund our operating requirements.Our controlling shareholder and other shareholders have provided us with loans in the aggregate amount of approximately $7.1 million, which are secured by second degree liens over all of our properties.As of April 30, 2014 we have not timely and fully repaid the principal and interest due on a portion of such shareholders’ loans and therefore such loans are subject to acceleration upon the demand of the lenders.However, we reached a standstill agreement with our shareholders according to which, except in extraordinary circumstances, they will not take any action to accelerate the loans prior to January 31, 2015. 2 Our working capital requirements and the cash flow from our operating activities are likely to vary greatly from quarter to quarter, depending on the timing of orders and deliveries, the build-up of inventories, and the payment terms offered to our customers.We will need to raise additional funds for a number of uses, including: · Working capital and operating activities; · Implementing marketing and sales activities for our products; · Maintaining and expanding research and development programs; · Hiring additional qualified personnel; and · Supporting an increased level of operations. We may not be able to obtain additional funds on favorable terms.If we cannot raise needed funds on favorable terms, we may be required to delay, scale back or eliminate some aspects of our operations and we may not be able to: · Develop new products; · Enhance our existing products; · Remain current with evolving industry standards; · Fulfill our contractual obligations; · Take advantage of future opportunities; · Respond to competitive pressures or unanticipated requirements; or · Retain our listing on the NASDAQ Capital Market. If adequate funds are not available to us, our business, and results of operations and financial condition will be adversely affected.Any equity or debt financings may cause dilution to our then existing shareholders and may increase our financial expenses.If additional funds are raised through the issuance of equity securities, the net tangible book value per share of our ordinary shares would decrease and the percentage ownership of then current shareholders would be diluted. Competition in the market for defense electronics is intense.Our products may not achieve market acceptance which could adversely affect our business, financial condition and results of operations. The market for our products is highly competitive and we may not be able to compete effectively in our market.Our principal competitors in the defense electronics market include Elbit Systems Ltd., GE Aviation, Goodrich Corporation, Honeywell International Inc., Israel Aerospace Industries Ltd., or IAI, Northrop Grumman Corporation, Sagem Avionics LLC, Thales Group, Zodiac Aerospace Group and SRC Inc.We expect to continue to face competition from these and other competitors.Most of our competitors are larger and have substantially greater resources than us, including financial, technological, marketing and distribution capabilities, and enjoy greater market recognition than we do.These competitors are able to achieve greater economies of scale and may be less vulnerable to price competition than us.We may not be able to offer our products as part of integrated systems to the same extent as our competitors or successfully develop or introduce new products that are more cost effective or offer better performance than those of our competitors.Failure to do so could adversely affect our business, financial condition and results of operations. 3 We may not be able to implement our growth strategy which could adversely affect our business, financial condition and results of operations. In line with our growth strategy, we entered into a number of strategic relationships with Embraer S.A., or Embraer, Hindustan Aeronautics Ltd., or HAL, IAI, Lockheed Martin Corporation, or Lockheed Martin, Boeing Defense, Space & Security, or Boeing, Rafael Advanced Defense Systems Ltd., or Rafael, and Israel Military Industries Ltd., or IMI,to increase our penetration into the defense electronics market.We are currently investing and intend to continue to invest significant resources to develop these relationships and additional new relationships.Should our relationships fail to materialize into significant agreements or should we fail to work efficiently with these companies, we may lose sales and marketing opportunities and our business, results of operations and financial condition could be adversely affected. Our growth is dependent in part on the development of new products, based on internal research and development.We may not accurately identify market needs before we invest in the development of a new product.In addition, we might face difficulties or delays in the development process that will result in our inability to timely offer products that satisfy the market and competing products may emerge during the development and certification process. Reductions in defense budgets worldwide may cause a reduction in our revenues, which would adversely affect our business, operating results and financial condition. The vast majority of our revenues are derived from the sale of products with military applications.These revenues totaled approximately $20.7 million, or 95% of our revenues, in 2013, $20.3 million, or 94% of our revenues, in 2012 and $17.9 million, or 92% of our revenues, in 2011.The defense budgets of a number of countries may be reduced in the future.Declines in defense budgets may result in reduced demand for our products and manufacturing services.This would result in reduction in our core business' revenues and adversely affect our business, results of operations and financial condition. Unfavorable national and global economic conditions could have a material adverse effect on our business, operating results and financial condition. During periods of slowing economic activity our customers may reduce their demand for our products and technology, which would reduce our sales, and our business, operating results and financial condition may be adversely affected. Economies throughout the world currently face a number of challenges, including threatened sovereign defaults, credit downgrades, restricted credit for businesses and consumers and potentially falling demand for a variety of products and services. Notwithstanding the improving economic conditions in some of our markets, many companies are still cutting back expenditures or delaying plans to add additional personnel or systems. Any further worsening of the global economic condition could result in longer sales cycles, slower adoption of new technologies and increased price competition for our products and services. We could also be exposed to credit risk and payment delinquencies on our accounts receivable, which are not covered by collateral.Any of these events would likely harm our business, operating results and financial condition. 4 Sales of our products are subject to governmental procurement procedures and practices; termination, reduction or modification of contracts with our customers or a substantial decrease in our customers' budgets may adversely affect our business, operating results and financial condition. Our products are primarily sold to governmental agencies, governmental authorities and government-owned companies, many of which have complex and time consuming procurement procedures.A substantial period of time often elapses from the time we begin marketing a product until we actually sell that product to a particular customer.In addition, our sales to governmental agencies, authorities and companies are directly affected by these customers’ budgetary constraints and the priority given in their budgets to the procurement of our products.A decrease in governmental funding for our customers’ budgets would adversely affect our results of operations.This risk is heightened during periods of global economic slowdown.Accordingly, governmental purchases of our systems, products and services may decline in the future as the governmental purchasing agencies may terminate, reduce or modify contracts or subcontracts if: · their requirements or budgetary constraints change; · they cancel multi-year contracts and related orders if funds become unavailable; · they shift spending priorities into other areas or for other products; or · they adjust contract costs and fees on the basis of audits. Any such event may have a material adverse effect on us. Further, our business with the State of Israel and other governmental entities is, in general, subject to delays in funding and performance of contracts and the termination for convenience (among other reasons) of contracts or subcontracts with governmental entities.The termination, reduction or modification of our contracts or subcontracts with the Government of Israel in the event of change in requirements, policies or budgetary constraints would have an adverse effect on our business, operating results and financial condition. If we do not receive the governmental approvals necessary for the export of our products, our revenues may decrease.Similarly, if our suppliers and partners do not receive government approvals necessary to export their products or designs to us, our revenues may decrease and we may fail to implement our growth strategy. Israel's defense export policy regulates the sale of our systems and products.Current Israeli policy encourages export to approved customers of defense systems and products, such as ours, as long as the export is consistent with Israeli government policy.A license is required to initiate marketing activities.We are also required to obtain a specific export license for any hardware exported from Israel.We may not be able to receive all the required permits and licenses for which we may apply in the future.If we do not receive the required permits for which we apply, our revenues may decrease. We are subject to laws regulating export of "dual use" items (items that are typically sold in the commercial market, but that also may be used in the defense market) and defense export control legislation.Additionally, our participation in governmental procurement processes in Israel and other countries is subject to specific regulations governing the conduct of the process of procuring defense contracts.Furthermore, solicitations for procurements by governmental purchasing agencies in Israel and other countries are governed by laws, regulations and procedures relating to procurement integrity, including avoiding conflicts of interest and corruption in the procurement process.We may not be able to respond quickly and effectively to changing laws and regulations and any failure to comply with such laws and regulations may subject us to significant liability and penalties. We depend on sales to key customers and the loss of one or more of our key customers would result in a loss of a significant amount of our revenues, which would adversely affect our business, financial condition and results of operations. A significant portion of our revenues is derived from a small number of customers.During each of the years ended December 31, 2013 and 2012, 54% of our revenues were attributable to three customers. We anticipate that a significant portion of our future revenues will continue to be derived from sales to a small number of customers.If our principal customers do not continue to purchase products from us at current levels or if such customers are not retained and we are not able to derive sufficient revenues from sales to new customers to compensate for their loss, our revenues would be reduced and adversely affect our business, financial condition and results of operations. 5 We depend on a limited number of suppliers of components for our products and if we are unable to obtain these components when needed, we could experience delays in the manufacturing of our products and our financial results could be adversely affected. We acquire most of the components for the manufacturing of our products from a limited number of suppliers and subcontractors, most of whom are located in Israel and the United States.Certain of these suppliers are currently the sole source of one or more components upon which we are dependent.Suppliers of some of the components for manufacturing require us to place orders with significant lead-time to assure supply in accordance with our manufacturing requirements.Inadequacy of operating funds may cause us to delay the placement of such orders and may result in delays in supply.Delays in supply may significantly hurt our ability to fulfill our contractual obligations and may significantly hurt our business and result of operations.In addition, we may not be able to continue to obtain such components from these suppliers on satisfactory commercial terms.Temporary disruptions of our manufacturing operations would ensue if we were required to obtain components from alternative sources, which may have an adverse effect on our financial results. Rapid technological changes may adversely affect the market acceptance of our products and could adversely affect our business, financial condition and results of operations. The defense electronics market in which we compete is subject to technological changes, introduction of new products, change in customer demands and evolving industry standards.Our future success will depend upon our ability to keep pace with technological developments and to timely address the increasingly sophisticated needs of our customers by supporting existing and new technologies and by developing and introducing enhancements to our current products and new products.We may not be successful in developing and marketing enhancements to our products that will respond to technological change, evolving industry standards or customer requirements.In addition, we may experience difficulties that could delay or prevent the successful development, introduction and sale of such enhancements and such enhancements may not adequately meet the requirements of the market and may not achieve any significant degrees of market acceptance.If release dates of our new products or enhancements are delayed or, if when released, they fail to achieve market acceptance, our business, operating results and financial condition may be adversely affected. We enter into fixed-price contracts that could subject us to losses in the event we fail to properly estimate our costs. We enter into firm fixed-price contracts. If our initial cost estimates are incorrect, we can lose money on these contracts. Because many of these contracts involve new technologies, unforeseen events, such as technological difficulties and other cost overruns, can result in the contract pricing becoming less favorable or even unprofitable to us and have an adverse impact on our financial results. Breaches of network or information technology security, natural disasters or terrorist attacks could have an adverse effect on our business. Cyber attacks or other breaches of network or IT security, natural disasters, terrorist acts or acts of war may cause equipment failures or disrupt our systems and operations. We may be subject to attempts to breach the security of our networks and IT infrastructure through cyber attack, malware, computer viruses and other means of unauthorized access. The potential liabilities associated with these events could exceed the insurance coverage we maintain. Our inability to operate our facilities as a result of such events, even for a limited period of time, may result in significant expenses or loss of market share to other competitors in the defense electronics market.In addition, a failure to protect the privacy of customer and employee confidential data against breaches of network or IT security could result in damage to our reputation.To date, we have not been subject to cyber attacks or other cyber incidents which, individually or in the aggregate, resulted in a material impact to our operations or financial condition. 6 We are subject to risks associated with international operations; we generate a significant portion of our sales from customers located in countries that may be adversely affected by political or economic instability and corruption. We are a global aviation and defense company with worldwide operations. Although over 44% of our sales are in Israel, North America and Western Europe, we expect to derive an increasing portion of our sales and future growth from other regions such as Latin America, India and Central and Eastern Europe, which may be more susceptible to political or economic instability. In addition, in many less-developed markets, we rely heavily on third-party distributors and other agents for the marketing and distribution of our products and capabilities. Many of these distributors do not have internal compliance resources comparable to ours. Business activities in many of these markets have historically been more susceptible to corruption. If our efforts to screen third-party agents and detect cases of potential misconduct fail, we could be held responsible for the noncompliance of these third parties under applicable laws and regulations, which may adversely affect our reputation and our business, financial condition or results of operations. Exports accounted for 81% of our sales in 2013, 75% of our sales in 2012 and 64% of our sales in 2011.Our reliance on export sales subjects us to many risks inherent in engaging in international business, including: · Limitations and disruptions resulting from the imposition ofgovernment controls; · Changes in regulatory requirements; · Export license requirements; · Economic or political instability; · Trade restrictions; · Changes in tariffs; · Currency fluctuations; · Longer receivable collection periods and greater difficulty in accounts receivable collection; · Greater difficulty in safeguarding intellectual property; · Difficulties in managing overseas subsidiaries and international operations; and · Potential adverse tax consequences. We may not be able to sustain or increase revenues from international operations and may encounter significant difficulties in connection with the sale of our products in international markets.Any of those events may adversely affect our business, operating results and financial condition. In addition, as a company registered with the SEC, we are subject to the regulations imposed by the Foreign Corrupt Practices Act, or FCPA, which generally prohibits registrants and their intermediaries from making improper payments to foreign officials for the purpose of obtaining or keeping business or obtaining an improper business benefit. We have adopted proactive procedures to promote compliance with the FCPA, but we may be held liable for actions taken by our strategic or local partners or agents even though these partners or agents may not themselves are subject to the FCPA. Any determination that we have violated the FCPA could materially and adversely affect our business, results of operations, and cash flows. 7 Currency exchange rate fluctuations in the world markets in which we conduct business could have a material adverse effect on our business, results of operations and financial condition. Most of our revenues are in dollars or are linked to the dollar, while a portion of our expenses, principally salaries and related personnel expenses, are incurred in other currencies, particularly in NIS.Therefore, our costs in such other currencies, as expressed in dollars, are influenced by the exchange rate between the dollar and the relevant currency.We are also exposed to the risk that the rate of inflation in Israel will exceed the rate of depreciation of the NIS in relation to the dollar or that the timing of this depreciation lags behind inflation in Israel.This would have the effect of increasing the dollar cost of our operations.In the past, the NIS exchange rate with the dollar and other foreign currencies has fluctuated, generally reflecting inflation rate differentials.We cannot predict any future trends in the rate of inflation in Israel or the rate of depreciation or appreciation of the NIS against the dollar.If the dollar cost of our operations in Israel increases, our dollar-measured results of operations will be adversely affected. We engage in currency hedging transactions intended to partly reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.However, such transactions may not materially reduce the effect of fluctuations in foreign currency exchange rates on our results of operations. We are dependent on our senior management and key personnel, and the loss of any key member of our management team could adversely affect our business. Our future success depends in large part on the continued services of our senior management and key personnel.In particular, we are dependent on the services of Herzle Bodinger, the executive chairman of our Board of Directors and Mr. Zvi Alon, our chief executive officer.Any loss of their services or the services of other members of senior management or other key personnel could negatively affect our business. Claims that our products infringe upon the intellectual property of third parties may require us to incur significant costs, enter into licensing agreements or license substitute technology. Third parties may assert infringement claims against us or claims that we have violated a patent or infringed on a copyright, trademark or other proprietary right belonging to them.Any infringement claim, even one without merit, could result in the expenditure of significant financial and managerial resources to defend against the claim.Moreover, a successful claim of product infringement against us or a settlement could require us to pay substantial amounts or obtain a license to continue to use the technology that is the subject of the claim, or otherwise restrict or prohibit our use of the technology.We might not be able to obtain a license from the third party asserting the claim on commercially reasonable terms, if at all.We also may not be able to be able to obtain a license from another provider of suitable alternative technology to permit us to continue offering the product.Infringement claims asserted against us could have a material adverse effect on our business, operating results and financial condition. Regulations that impose disclosure requirements regarding the use of “conflict” minerals mined from the Democratic Republic of Congo and adjoining countries in our products will result in additional cost and expense and could result in other significant adverse effects. Rules adopted by the SEC implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act impose diligence and disclosure requirements regarding the use of “conflict” minerals mined from the Democratic Republic of Congo and adjoining countries in our products. Compliance with these rules may result in additional cost and expense, including for due diligence to determine and verify the sources of any conflict minerals used in our products, in addition to the cost of remediation and other changes to products, processes, or sources of supply as a consequence of such verification activities. These rules may also affect the sourcing and availability of minerals used in the manufacture of our products to the extent that there may be only a limited number of suppliers offering “conflict free” metals that can be used in our products. There can be no assurance that we will be able to obtain such metals in sufficient quantities or at competitive prices. Also, since our supply chain is complex, we may face reputational challenges with our customers, shareholders and other stakeholders if we are unable to sufficiently verify the origins of the metals used in our products. We may also encounter customers who require that all of the components of our products be certified as conflict free. If we are not able to meet customer requirements, such customers may choose to disqualify us as a supplier, which could impact our sales and the value of portions of our inventory. 8 We may fail to maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, which could have an adverse effect on our financial results and the market price of our ordinary shares. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404(a) of the Sarbanes-Oxley Act of 2002 governing internal controls and procedures for financial reporting, which started in connection with our 2007 Annual Report on form 20-F, have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.We may identify material weaknesses or significant deficiencies in our assessments of our internal controls over financial reporting.Failure to maintain effective internal controls over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information and the market price of our ordinary shares. Risk Factors Related to Our Ordinary Shares Because one of our shareholders owns a majority of our outstanding shares, investors will not be able to affect the outcomes of shareholder votes. Mr. Howard Yeung beneficially owned approximately 56.6% of our outstanding shares as of April 30, 2014.For as long as Mr. Yeung has a controlling interest in our company, he will have the ability to exercise a controlling influence over our business and affairs, including any determinations with respect to potential mergers or other business combinations involving us, our acquisition or disposition of assets, our incurrence of indebtedness, our issuance of any additional ordinary shares or other equity securities, our repurchase or redemption of ordinary shares and our payment of dividends. Similarly, as long as Mr. Yeung has a controlling interest in our company, he will have the power to determine or significantly influence the outcome of matters submitted to a vote of our shareholders, including the power to elect all of the members of our board of directors (except outside directors, within the meaning of Israeli law), or prevent an acquisition or any other change in control of us.Because the interests of Mr. Yeung may differ from the interests of our other shareholders, actions taken by him with respect to us may not be favorable to our other shareholders. Our share price has been volatile in the past and may decline in the future. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future in response to factors such as the following, some of which are beyond our control: · Quarterly variations in our operating results; · Operating results that vary from the expectations of securities analysts and investors; · Changes in expectations as to our future financial performance, including financial estimates by securities analysts and investors; · Announcements of technological innovations or new products by us or our competitors; · Announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · Changes in the status of our intellectual property rights; 9 · Announcements by third parties of significant claims or proceedings against us; · Additions or departures of key personnel; · Future sales of our ordinary shares; · Delisting of our shares from the NASDAQ Capital Market; and · Stock market price and volume fluctuations. Domestic and international stock markets often experience extreme price and volume fluctuations.Market fluctuations, as well as general political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events or hostilities in or surrounding Israel, could adversely affect the market price of our ordinary shares. In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and divert management's attention and resources both of which could have a material adverse effect on our business and results of operations. Substantial future sales of our ordinary shares by our principal shareholder may depress our share price. If our principal shareholder sells substantial amounts of his ordinary shares, including shares registered under effective registration statements and shares issuable upon the exercise of outstanding warrants or upon the conversion of convertible notes, or if the perception exists that our principal shareholder may sell a substantial number of our ordinary shares, the market price of our ordinary shares may fall.Any substantial sales of our shares in the public market also might make it more difficult for us to sell equity or equity related securities in the future at a time and on terms we deem appropriate. We do not intend to pay dividends. We have never declared or paid cash dividends on our ordinary shares and do not expect to do so in the foreseeable future.The declaration of dividends is subject to the discretion of our board of directors and will depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors.You should not rely on an investment in our company if you require dividend income from your investment in our company.The success of your investment will likely depend entirely upon any future appreciation of the market price of our ordinary shares, which is uncertain and unpredictable.There is no guarantee that our ordinary shares will appreciate in value or even maintain the price at which you purchased your ordinary shares. Risks Relating to Our Location in Israel Political, economic and military instability in Israel may disrupt our operations and negatively affect our business condition, harm our results of operations and adversely affect our share price. We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel. As a result, political, economic and military conditions affecting Israel directly influence us. Any major hostilities involving Israel, a full or partial mobilization of the reserve forces of the Israeli army, the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel could adversely affect our business, financial condition and results of operations. Since its establishment in 1948, Israel has been involved in a number of armed conflicts with its Arab neighbors and a state of hostility, varying from time to time in intensity and degree, has continued into 2014.Also, since 2011, riots and uprisings in several countries in the Middle East and neighboring regions have led to severe political instability in several neighboring states and to a decline in the regional security situation. Such instability may affect the local and global economy, could negatively affect business conditions and, therefore, could adversely affect our operations.In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons. Iran is also believed to have a strong influence among extremist groups in neighboring areas to Israel, such as Hamas in Gaza and Hezbollah in Lebanon. To date, these matters have not had any material effect on our business and results of operations; however, the regional security situation and worldwide perceptions of it are outside our control and there can be no assurance that these matters will not negatively affect us in the future. 10 Our results of operations may be negatively affected by the obligation of our personnel to perform military service. Many of our employees in Israel are obligated to perform annual military reserve duty and are subject to being called for active duty under emergency circumstances.If a military conflict or war arises, these individuals could be required to serve in the military for extended periods of time.Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of other employees due to military service.Any disruption in our operations could adversely affect our business. Service and enforcement of legal process on us and our directors and officers may be difficult to obtain. Service of process upon our directors and officers and the Israeli experts named in this annual report, most of who reside outside the U.S., may be difficult to obtain within the U.S.Furthermore, since substantially most our assets, our directors and officers and the Israeli experts named in this annual report are located outside the U.S., any judgment obtained in the U.S. against us or these individuals or entities may not be collectible within the U.S. There is doubt as to the enforceability of civil liabilities under the Securities Act and the Securities Exchange Act in original actions instituted in Israel.However, subject to certain time limitations and other conditions, Israeli courts may enforce final judgments of U.S. courts for liquidated amounts in civil matters, including judgments based upon the civil liability provisions of those Acts. The rights and responsibilities of our shareholders are governed by Israeli law and differ in some respects from those of a typical U.S. corporation. We are incorporated under Israeli law and the rights and responsibilities of holders of our ordinary shares are governed by our articles of association and by Israeli law.These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations.In particular, a shareholder of an Israeli company has a duty to act in good faith in exercising his or her rights and fulfilling his or her obligations toward the company and other shareholders and to refrain from abusing his power in the company, including, among other things, in voting at the general meeting of shareholders on certain matters.Israeli law provides that these duties are applicable to shareholder votes at the general meeting with respect to, among other things, amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and actions and transactions involving interests of officers, directors or other interested parties which require the shareholders’ approval.In addition, a controlling shareholder of an Israeli company or a shareholder who knows that he or she possesses the power to determine the outcome of a vote at a meeting of our shareholders, or who has, by virtue of the company’s articles of association, the power to appoint or prevent the appointment of an office holder in the company, or any other power with respect to the company, has a duty of fairness toward the company.However, Israeli law does not define the substance of this duty of fairness.There is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. 11 Israeli government programs and tax benefits may be terminated or reduced in the future. We participate in programs of the Office of the Chief Scientist in the Ministry of Industry, Trade and Labor, or OCS, for which we receive funding for the development of technologies and products. The benefits available under these programs depend on meeting specified conditions. For more information about these programs see Item 5. “Operating and financial review – Research & Developments – Chief Scientist (OCS).” If we fail to comply with these conditions, we may be required to pay additional penalties, make refunds and may be denied future benefits. From time to time, the government of Israel has discussed reducing or eliminating the benefits available under these programs, and therefore these benefits may not be available to us in the future at their current levels or at all. As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we may follow certain home country corporate governance practices instead of certain NASDAQ requirements. As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Stock Market Rules.Among other things, as a foreign private issuer we may follow home country practice with regard to the composition of the board of directors, director nomination procedure, and quorum at shareholders’ meetings. In addition, we may follow our home country law, instead of the NASDAQ Stock Market Ruleswhich require that weobtain shareholder approval for certain dilutive events, such as for the establishment or amendment of certain equity based compensation plans, an issuance that will result in a change of control of the company, certain transactions other than a public offering involving issuances of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company). A foreign private issuer that elects to follow a home country practice instead of NASDAQ requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.In addition, a foreign private issuer must disclose in its annual reports filed with the SEC each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement.Accordingly, our shareholders may not be afforded the same protection as provided under NASDAQ’s corporate governance rules. ITEM 4. INFORMATION ON THE COMPANY A.History and Development of the Company We were incorporated under the laws of the State of Israel on December 8, 1970.We are a public limited liability company under the Israeli Companies Law 1999-5759, or the Israeli Companies Law, and operate under this law and associated legislation.Our registered offices and principal place of business are located at 7 Giborei Israel Street, Netanya 4250407, Israel, and our telephone number is +972-9-892-1111.Our website address is www.rada.com.The information on our website is not incorporated by reference into this annual report. We develop, manufacture and sell defense electronics including, avionics solutions (including avionics for unmanned aerial vehicles), airborne data/video recording and management systems, inertial navigation systems and tactical land radars for force and border protection systems.In addition, we continue to sell and support our legacy commercial aviation products and services, mainly through our Chinese subsidiary. B.Business Overview Industry Overview Our activity is primarily focused on the defense electronics market.This market has grown in recent years and is currently a large part of the defense business.The defense electronics market reflects two contradictory trends, the proliferation of defense electronics on one hand, which has been offset by the significant reduction in the price of electronic systems which is reducing the dollar value of the market.Today, new military vehicles of all kinds are equipped with significantly more electronic systems than they used to carry in the past.The increasing usage of advanced electronics in modern vehicles, including upgrades of existing technology and the growing use of unmanned vehicles of all kinds, have provided significant growth to the market. 12 Today's advanced defense electronics systems typically incorporate components that are derived from the industrial or the consumer electronics markets, especially from the telecom markets.Most of the defense electronics systems are built with commercial components and even with sub-systems, which reduce the overall price, and at the same time generate complex obsolescence issues. Purchasers of defense electronics products are either governments or major integrators.Engagement in business relationships with these customers is complex, has a long sales cycle and requires long-term commitments for future support of delivered hardware.Production batches of such products are usually small. Suppliers of defense electronic systems are either providers of sub-systems to major integrators or providers of integrated systems to the industry or to the armed forces.These companies are typically very large and have diversified product offerings. New products in the defense electronic market are usually developed utilizing internal and customer sponsored research and development funds and are tailored to specific customer needs.In many cases, the customer who pays for the design and adaptation limits the use of intellectual property that was funded by it for other applications, due to either commercial or security reasons. Products and Services We primarily provide integrated solutions.Our aim is to provide not only state-of-the-art products, but to also provide comprehensive end-to-end solutions for one or more systems. Our current product lines are: · Data/video recording and management for aerial platforms; · Inertial navigation systems for aerial and land platforms; · Avionics solutions (including avionics for UAVs); and · Radars for force and border protection systems (land based). In addition, we continue to support our legacy commercial aviation test stations.We also provide test and repair services through our China-based subsidiary. Data/Video Recording and Management We are one of the world’s leaders in the field of mission data recording, management, and post-mission analysis and debriefing.Over the past 25 years we have developed, fielded and supported a wide range of solid-state digital recorders, cameras and debriefing systems for aerospace and military applications, including: · Flight data recorders, or FDR, for fighter aircraft; · Digital video/audio/data recorders, or DVDR (with data transfer functions); · High-rate (no compression) data recorders, or HRDR, for aircraft and airborne pods; · Video recorders and airborne data servers, or VRDS, the latest approach to avionic data management; · A wide range of head-up-displays color video cameras, or HCVC, for fighter aircraft; and · A variety of ground debriefing solutions, or GDS. 13 Featuring state-of-the-art technologies, our digital recorders are designed for military applications.Our high-performance recorders provide simultaneous, high-capacity video (both analog and digital/HD), audio and data recording, high throughput and mass storage handling capabilities, supporting rapid dissemination and real time playback.Our video recorders implement MPEG-2 and/or MPEG-4 (H.264) compression formats, supporting up to 128GB of solid state memory, facilitating continuous recording over extended mission durations. Our GDS feature synchronized video, audio, data, and air combat maneuvering debriefing.GDS vary from personal, laptop-size debriefing units, through robust desktop multi-channel systems supporting the mission debriefing of four-aircraft formations up to large-scale simultaneous debriefing systems.These network-based systems support large numbers of participants operating from different locations, and provide advanced data management features. Our products are fully qualified and operational with fixed and rotary-wing aircraft and land vehicles, and are backed by our support experts who provide global technical and maintenance support.Our customers include leading air forces and prime integrators worldwide, such as the Israeli Air Force, or IAF, the Chilean Air Force, GE Aviation, Lockheed Martin, Boeing, HAL, Embraer, Rafael, IAI, and others. Inertial Navigation Systems Leveraging on our in-depth scientific research and algorithmic expertise, utilizing state-of-the-art fiber optic gyro, or FOG, and micro-electro mechanical systems, or MEMS, sensors, and taking advantage of our experience in electronic and mechanical design, we are introducing a line of advanced - yet affordable - inertial navigation systems, or INS.Our INS products are adaptable to the performance and interface requirements of multiple combat platforms and weapon systems.Among our navigation products are: · R-100F: FOG-based, navigation-grade Embedded GPS-INS; · R-200M: Compact, MEMS-based, multiple-sensor aided INS for combat platforms and weapons; · MAVINS – Modular Avionics and MEMS-Based INS: Specially-designed compact integrated solution for UAVs and disposable applications; and · Inertial measurement units or IMUs. Our navigation solutions introduce sophisticated and proprietary sensor fusion algorithms, and embed modular design principles leading to minimal integration efforts into larger mission systems.The compact, reliable, and affordable INS are applicable to manned and unmanned platforms, as well as to disposable applications. Our INS line of products ranges from IMUs through fully-integrated and compact modular avionics and INS/GPS for UAVs, to navigation-grade, high-performance systems.Our navigation products are backed by our global, dedicated, and professional technical and maintenance services.We are continuing with our research and development efforts and intend to design a complete family of applications that will provide solutions for various manufacturers' needs.At the same time, we are marketing our products to our strategic customers and are working together to define the next versions of this family of solutions. Among our customers for navigation solutions are leading air forces and prime integrators worldwide, including the IAF, IAI, Rafael, Embraer, Indra Sistemas, S.A. and India's Defense Research and Development Organization. Avionics Solutions We have been a developer and manufacturer of core avionics systems for over 30 years.We currently offer a wide spectrum of military avionics systems designed for integration in new and upgraded military aircraft and UAVs worldwide.Our avionics solutions range from fully integrated avionics suites, MOTS core avionics subsystems, to tailor-made "built-to-spec" units, backed by our teams of experts dedicated to providing global technical and maintenance support. 14 In 2009 we were awarded, as a prime contractor and integrator, an intelligence, reconnaissance and surveillance upgrade program by a strategic customer for its aircraft fleet.We believe that this program places us among the few companies worldwide that are performing such upgrades and will lead to other such programs in the future. Our avionics systems are easily adapted to western, eastern, and indigenous-origin platforms of all kinds.We provide our avionic expertise as team members and subcontractors and as prime contractors for avionic upgrades.In particular, our avionics for UAVs are extremely compact through modern board connectivity solutions, use of innovative conductive cooling techniques, withstand extreme environmental conditions and are very reliable and affordable. We offer the following avionics solutions: · Complete integrated avionics upgrade suites for fighters and mission aircraft; · Mission and display computers; · Weapon management systems; · Data interface and processing computers; · Mission data recorders and debriefing solutions; · HUD video cameras; · INS; · Air data sensors; and · Avionics for UAVs (Interface control processors, engine control computers, Payload management computers, and others). Our avionics solutions are accepted by leading air forces and prime integrators worldwide, such as the IAF, Lockheed Martin, Boeing Company, GE Aviation, HAL, Embraer, IAI, Rafael and many others. Our units are installed onboard F-16, F-15, A-4, Jaguar, MiG-27, Su-30MKI, Dhruv Helicopter, MiG-29 and Super-Tucano aircraft, and onboard a continuously-growing number of UAVs. Tactical Radars for Force and Border Protection Solutions We develop advanced ground radars for tactical applications such as force protection and border protection.Our pulse Doppler software-defined radars, are solid-state, fully digital, do not include any moving parts, are compact, mobile and highly reliable, provide hemispheric spatial coverage and multi-mission capabilities and demonstrate unprecedented performance-to-price ratio. The asymmetric and irregular conflicts in which modern armies are engaged with in recent years dictate the needs for instantaneous and real-time intelligence, minimal cycle time for target acquisition, highly accurate weapons with minimal collateral damage and discrimination between hostiles and civilians. Our tactical radars, which move with the combat units in the field and are operated by them, provide the real-time knowledge of whether and from where they are being fired at, detect all relevant threats from any firing angles (including very high angles), discriminate among threats and provide the needed intelligence for any course of action, whether counter-fire or avoidance.The performance-over-price ratio of our radars makes them ideal solutions to the requirements imposed by the asymmetric arena. We have developed two radar hardware platforms: the compact hemispheric radar, or CHR, which is tailored for use in combat vehicles and short-range protection applications; and the multi-mission hemispheric radar, or MHR, which is tailored for use in force and border protection applications.For each radar platform we implement several operational missions by changing the radar operational parameters. 15 The current operational missions of the CHR are the following: § TheRPS-10 radar sensors for active protection systems, or APS, detect all relevant threats that may be fired at combat vehicles, including RPGs, anti-tank guided missiles (ATGMs) and projectiles and provide 360° hemispheric coverage. The system delivers threat data to the APS, enabling it to neutralize threats. § TheRPS-15 comprehensive hostile fire management system for combat vehicle detects, tracks, classifies, and locates direct and elevated threats fired at combat vehicles, allowing the mobile force to successfully complete its mission while operating in a hostile environment. The current operational missions of the MHR are the following: § The RPS-40 hostile fire detection radar system detects, tracks, classifies and locates direct and elevated threats fired at stationary or mobile forces. It computes the Point-Of-Origin (POO) and Point-Of-Impact (POI) of the threats, which may be rockets, artillery, mortars, ATGMs, RPGs, and more other threats. The system can be integrated with any protection and Command, Control, Communications, Computers and Intelligence (C4I) system and be installed at stationary bases and posts, or onboard fighting vehicles. § TheRPS-42 tactical hemispheric air surveillance radar system can detect, classify and track all types of aerial vehicles, including fighters, helicopters, UAVs, transport aircraft, etc. at tactical ranges. Mobile or stationary, the system can be integrated with any C4I system and other radars and sensors, and can operate either as a stand-alone, or as part of a large-scale surveillance system. § TheRHS-44 radar system for border protection can detect, identify, and track aerial and surface border intruders including slow and small aircraft, vehicles, vessels, and pedestrians at tactical ranges. The RHS-44 can operate either as a stand-alone, or as part of a large-scale surveillance system. Support of Legacy Products We support our customers that use our commercial aviation test stations by providing ongoing maintenance and repair services through product support agreements. Business Development, Sales and Marketing Strategy Our business development strategy is based on the following principles: · Maintaining our business focus on electronic systems for the military and para-military markets; · Expanding our product offerings by adding new applications to our existing product lines and by adapting our products to land systems; · Expanding our customer base by including our products in solutions and integrated systems for airborne and land vehicles; · Establishing sales channels with system integrators and major manufacturers such as Embraer, HAL, Lockheed Martin, Boeing, IMI, IAI, Rafael and others; and · Expanding our products base, business development and marketing activities to large potential markets, especially in the land systems and the Homeland Security segments, through identification of current and future applications that may become affordable by the injection of advanced commercial off-the-shelf technologies that offer superior performance and/or significant price savings, and developing new marketing channels aimed directly at these segments. 16 Strategic Relationships and Customers As part of our strategy, we entered into a number of strategic relationships with leading global defense contractors and several air forces.We have focused our marketing and sales efforts to support these relationships. Lockheed Martin. Lockheed Martin is the manufacturer of the F-16 aircraft, one of the most popular fighter aircraft in the western world today.We are supplying the DVDR and GDS for new F-16 aircraft production and for F-16 upgrade programs led by Lockheed Martin. GE Aviation.GE Aviation is a world leader in avionics systems for fighter and commercial aircraft.We have prolonged and successful cooperation with GE for over 12 years.We are performing built-to-print production of several products for GE. Israel Military Industries.IMI is a world leader in the field of APS for land platforms and is the developer and manufacturer of the "Iron Fist" APS.We are teamed with IMI on the integration and production of our RPS-10 radars as part of their “Iron Fist” APS solution for local and global customers.In July 2011, the “Iron Fist” APS successfully completed trials conducted by the U.S. Defense Department.The “Iron Fist” APS was selected by the Israel Defense Forces, or IDF, as the APS designed to protect the NAMER heavy infantry fighting vehicle. Israel AerospaceIndustries.We actively supply avionics and test equipment to four different divisions of IAI, and in particular to the LAHAV and MALAT divisions, who are major aircraft integrators and utilize our products and services. Hindustan Aeronautics Ltd.HAL is the major aerospace integrator in India.We are currently cooperating with four divisions of HAL and supply DVDRs, HCVCs, GDS, support equipment and other services in growing numbers. Embraer S.A.The Military Aircraft Division of the Brazilian aircraft manufacturer is a strategic customer.In addition to supplying avionics such as DVDR, INS and HCVC to Embraer, we are participating to a greater degree in Embraer’s programs through the development and supply of avionic units per their specifications and their training and support activities. Rafael Advanced Defense Systems Ltd.Rafael is a world leader in the development and supply of missiles, smart weapons and pods of various types.Rafael has become a strategic customer of ours as a result of our development and production of a few advanced built-to-specification products in recent years. Boeing Defense, Space and Security. Boeing, a provider of air defense and high-energy laser systems, has acquired our MHR in 2013 for evaluation of its use as part its directed energy tactical systems. Field testing of the MHR, which was recently delivered to Boeing, are ongoing and initial results are positive. Air Forces. We are performing a major upgrade program for an air force in Latin America. We are the sole provider of digital recorders and debriefing solutions to another air force in the region.We are the primary provider of recorders and debriefing solutions to a major Asian air force.All these air forces introduce the potential of prolonged cooperation and are strategic customers of ours. Business Development and Marketing Our executive chairman, Maj. Gen. (Ret.) Herzle Bodinger, our chief executive officer, Mr. Zvi Alon, and our chief business development officer, Mr. Dov Sella, lead our business development and marketing efforts.We currently employ three additional professionals in the marketing and sales of our products.Our chief technology officer and our engineering department support our marketing and sales efforts with respect to proposal preparations and products demonstrations.In addition, we have business development consultants in Europe, South America and Asia who receive fees for sales generated by them. 17 The Israeli Ministry of Defense has historically supported, and continues to support, our marketing efforts through its defense export assistance branch and through various projects for the IDF and its related divisions.The Israeli Ministry of Industry, Commerce and Labor supports our marketing efforts through its Industrial Cooperation Authority by the exploitation of "Industrial Participation” commitments made to the government of Israel by major U.S. integrators such as Lockheed Martin, Boeing Company, General Dynamics Corporation, GE Aviation and others.There is no guarantee that this type of assistance will be available to us in the future. In 2012 and 2013, our MHR and CHR production-standard prototypes underwent highly successful field tests and demonstrations in Israel and abroad.In October 2012 and 2013, we showcased our full range of tactical land radar solutions for the defense and HLS markets at the Association of the United States Army (AUSA) Annual Meeting in Washington, D.C. Fixed Price Contracts The vast majority of our contracts are fixed-price contracts, under which the price is not subject to adjustment by reason of the costs incurred in the performance of the contracts, as long as the costs incurred and work performed fall within governmental guidelines.Under our fixed-price contracts, we assume the risk of increased or unexpected costs that may reduce our profits or even generate losses.This risk can be particularly significant under fixed-price contracts for research and development involving new technologies. Our books and records may be subject to audits by the Israeli Ministry of Defense and other governmental agencies, including the U.S. Department of Defense.These audits may result in adjustments to contract costs and profits. Principal Customers Generally, we complete a few major transactions each year, each in an amount comprising more than 10% of our revenues for such year.As a result, each year a significant portion of our revenues is derived from a small number of customers.The following table sets forth our principal customers in 2011, 2012 and 2013: Percentage of Revenues Embraer S.A. 23
